 111 the Matter Of ILLINOIS ELECTRIC PORCELAINCOMPANYandILLINOISELECTRIC PORCELAIN WORKERS OF MACOMB FEDERAL LABOR UNIONNo. 21787,AFFILIATED WITH THE AMERICAN FEDERATION OFLABOR.Cases Nos. C-1312 and R-1333CERTIFICATION OF REPRESENTATIVESOctober 10, 1941On April 19, 1941, the National Labor Relations Boardissued aDecision and Order 1 and on August 23, 1941, issued a Direction ofElection 2 in the above-entitled proceedings.Pursuant to the Direc-tion of Election an election by secret ballot was conducted on Sep-tember 19, 1941, under the direction and supervision of theRegionalDirector for the Thirteenth Region (Chicago, Illinois).On Sep-tember 25, 1941, the Regional Director, acting pursuant to ArticleIII, Section 9, of National Labor Relations Board Rules and Regu-lations-Series 2, asamended, issued and duly served upon the partieshis Election Report.No objections to the conduct of the ballot orto the Election Report have been filed by any of the parties.As to the balloting and its results, the Regional Director reportedas follows :Total number of ballots cast________________________________ 273Total number on eligibility list_____________________________308Total number of ballotschallenged__________________________2Total number of blank ballots_______________________________1Total number of void ballots________________________________0Total number of ballots cast for the Union___________________ 222Total number of ballotscast againstthe Union______________ 48The Regional' Director reported that he did not rule upon thechallenged ballots since they could not in any way affect, the outcomeof the election.By virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, 49 Stat. 449, and pursuant to Article III, Sections 8 and9, of National Labor Relations Board Rules and Regulations-Series2, as amended,131 N. L. R. B., No. 20.2 34 N. L. R. B., No. 104.36 N. L. R. B., No. 3.42 ILLINOIS ELECTRIC PORCELAIN COMPANY43IT Is HERESY CERTIFIED that the National Brotherhood of OperativePotters, Local 176, affiliated with the American Federation of Labor,has been designated and selected by a majority of all employees ofthe Illinois Electric Porcelain Company, Macomb, Illinois, exclusive-of officers, office employees, clerical employees, superintendents, fore-men, assistant foremen, watchmen, and salesmen, as their represen-tative for the purposes of collective bargaining, and that pursuant toSection 9 (a) of the National Labor Relations Act, the NationalBrotherhood of Operative Potters, Local 176, affiliated with theAmerican Federation of Labor, is the exclusive representative of allsuch employees for the purposes of collective bargaining with respectto rates of pay, wages, hours of employment, and other conditions ofemployment.